DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-15 are allowed as explained below.
Reasons for Allowance
2.	Independent claim 1 recites the limitation "during the heating from the loading temperature to the epitaxy temperature, a third precursor for a dopant of the first conductivity type to the initial gas flow".
None of the prior art teaches or suggests the above cited limitation in combination with other limitations in the claims, respectively.
Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is 571-270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAEHWAN OH/
Primary Examiner, Art Unit 2816